WARNER, Judge,
dissenting.
The automobile in which appellant was a passenger was stopped after an officer patrolling a commercial area at 3:30 in the morning saw the automobile make two U-turns down a public road. While the area had in the past been the site of some burglaries, the officer had not had any reports of losses, nor had he observed anything else in the area suggesting a break-in. I agree with the trial court that the officer’s stopping for a cracked taillight was pretextual. I disagree that the facts raised a “founded suspicion” to justify an investigatory stop. The facts of this case are quite similar to Coladonato v. State, 348 So.2d 326 (Fla.1977), in which the supreme court held that such circumstances amount to mere “bare” suspicion, insufficient to support a stop. See also State v. Isaacs, 578 So.2d 523 (Fla. 4th DCA 1991). I would reverse.